Citation Nr: 0032531	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved disability pension benefits in the amount of 
$18,475. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
September 1958.

This matter arises from an April 1999 administrative decision 
from the Muskogee, Oklahoma Veterans Affairs (VA) Committee 
on Waivers and Compromises (COWC).  The case has been 
referred to the Board of Veterans' Appeals (Board). 


REMAND

A review of the record reveals that the veteran was awarded 
non-service-connected pension benefits effective September, 
1996, based upon zero income.  His application for pension 
benefits included a denial that he was receiving Social 
Security Administration (SSA) benefits, and a denial that he 
had applied, or would apply for SSA (other than SSI) or 
railroad retirement benefits in the ensuing 12 months.  The 
information provided to the veteran at the time of his award 
of VA pension benefits included instructions to notify the VA 
immediately if there was any change in his income.  

In July 1998, the VA determined that the veteran began 
receiving SSA disability benefits in October 1996, the month 
following his application for VA pension.  In September 1998, 
the veteran was notified by the VA that his failure to advise 
the VA of his SSA income resulted in the creation of an 
overpayment of VA pension benefits in the amount of $18, 475.  
The veteran requested a waiver of this overpayment which the 
VA Committee on Waivers and Compromises (COWC) denied.  The 
COWC found that the veteran had applied for SSA at the time 
of his application for VA pension, and then failed to advise 
the VA of his receipt of SSA benefits, despite numerous 
notifications from the VA regarding the necessity of advising 
the VA of any change in income.  

In its April 1999 decision, the COWC stated initially that 
none of the elements of fraud, misrepresentation or bad faith 
were present in the creation of the veteran's debt.  However, 
at the conclusion of the decision, the COWC found that the 
veteran did misrepresent his income which precluded further 
waiver consideration.  While the COWC's statement that a 
finding of misrepresentation precludes further consideration 
of the elements of equity and good conscience, is accurate, 
the April 1999 decision and May 1999 statement of the case 
are confusing regarding the basis for denial of the waiver.  
The issue of misrepresentation in the creation of the debt 
should be adjudicated and distinguished from the separate 
issue of whether recovery of the debt would be against equity 
and good conscience.  Moreover, the May 1999 statement of the 
case does not provide the correct cite for the applicable 
statute, 38 U.S.C.A. § 5302.   

Accordingly, in light of the foregoing, this case is remanded 
for the following:

1.  The VARO COWC should reconsider the 
veteran's waiver claim and determine 
whether any elements of fraud, 
misrepresentation, or bad faith under 
38 U.S.C.A. § 3502(c) are present in the 
creation of the debt and advise the 
veteran accordingly.

2.  If the COWC finds that none of the 
elements of fraud, misrepresentation, or 
bad faith are met, then further 
development should take place in the form 
of confirming the veteran's reported 
current income and expenses, particularly 
medical expenses, before proceeding to an 
adjudication on the basis of equity and 
good conscience.

3.  After any necessary development has 
been completed, and the claim has been 
reviewed by the COWC, if the waiver is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
the applicable laws and regulations, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 


		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



